                                                           Case 2:20-cv-01691-DMF Document 1 Filed 08/28/20 Page 1 of 7



                                                    1     Stephanie R. Leach (#023739)
                                                          STEPHANIE R. LEACH, PLLC
                                                    2     2415 E. Camelback Rd., Suite 700
                                                          Phoenix, AZ 85016
                                                    3     Telephone: (602) 753-9276
                                                          Stephanie@azemploymentattorney.com
                                                    4
                                                    5     Attorneys for Mark Hughes
                                                    6                         IN THE UNITED STATES DISTRICT COURT
                                                                                      DISTRICT OF ARIZONA
                                                    7
                                                          Mark Hughes,                                    _____________________________
                                                    8
                                                                      Plaintiff,                          COMPLAINT
                                                    9     v.
                                                   10                                                     (JURY TRIAL DEMANDED)
                                                          BestnPet, Inc., and Pupco Brands, Inc.,
                                                   11                 Defendants.
                                                   12
Stephanie R. Leach
                2415 E. CAMELBACK RD., SUITE 700




                                                   13
                       Phoenix, Arizona 85016




                                                                Plaintiff Mark Hughes (“Plaintiff”) for his Complaint against the above-named
                           (602) 753-9276




                                                   14
                                PLLC




                                                   15    Defendants, hereby brings this action for unpaid wages under Arizona Revised Statute Title

                                                   16    23 (the “Arizona Wage Act”), breach of contract, unpaid minimum wage, declaratory

                                                   17    relief, and other relief under the Fair Labor Standards Act, as amended, 29 U.S.C. Section

                                                   18    216(b) (“FLSA”) and alleges as follows:

                                                   19           1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees, costs

                                                   20 and interest under the FLSA and the Arizona Wage Act.
                                                   21           2.     At all material times hereto, Plaintiff is an individual residing in Maricopa

                                                   22 County, Arizona.
                                                   23           3.     Defendant Pupco Brands, Inc. (“Pupco”) is a Texas corporation. At all times

                                                   24 relevant hereto, Pupco does business, has offices and/or maintains against for the transaction
                                                   25 of its customary business in Maricopa County, Arizona.
                                                   26           4.     Defendant BestnPet, Inc. (“BestnPet”) is a Texas corporation. At all times

                                                   27 relevant hereto, BestnPet does business, has offices and/or maintains against for the
                                                   28 transaction of its customary business in Maricopa County, Arizona.
                                                            Case 2:20-cv-01691-DMF Document 1 Filed 08/28/20 Page 2 of 7



                                                    1
                                                                 5.     At all relevant times, Plaintiff was an employee of Defendants Pupco and
                                                    2
                                                        BestnPet and Defendants Pupco and BestnPet were employers, as that term is defined under
                                                    3
                                                        the FLSA. At all relevant times, Defendants, had the authority to hire and fire employees,
                                                    4
                                                        supervised and controlled work schedules or the conditions of employment, determined the
                                                    5
                                                        rate and method of payment, and maintained employment records in connection with
                                                    6
                                                        Plaintiff’s employment with Defendants. Defendants were employers subject to the FLSA
                                                    7
                                                        and the Arizona Wage Act, and employed Plaintiff as an employee.
                                                    8
                                                                 6.     This Court has original jurisdiction under 28 U.S.C. § 1331 as this case is a
                                                    9
                                                        civil action that arises under 29 U.S.C. § 216(b) for violations of Mr. Hughes’s right to
                                                   10
                                                        minimum wage. This Court may also exercise supplemental jurisdiction under 28 U.S.C. §
                                                   11
                                                        1367 over Mr. Hughes’s state law claims as they arise from the same case or controversy as
                                                   12
Stephanie R. Leach
                2415 E. CAMELBACK RD., SUITE 700




                                                        the claim giving this Court original jurisdiction.
                                                   13
                       Phoenix, Arizona 85016




                                                                 7.     At all relevant times, Defendants have been and continue to be employers
                           (602) 753-9276




                                                   14
                                 PLLC




                                                        within the meaning of A.R.S. § 23-350(3).
                                                   15
                                                                 8.     At all relevant times, all Defendants have been and continue to be employers
                                                   16
                                                        within the meaning of the FLSA.
                                                   17
                                                                 9.     At all relevant times, Plaintiff was an employee of Defendant within the
                                                   18
                                                        meaning of A.R.S. § 23-350(2).
                                                   19
                                                                 10.    At all relevant times, Plaintiff was an employee of all Defendants within the
                                                   20
                                                        meaning of the FLSA.
                                                   21
                                                                 11.    Defendants individually and/or through an enterprise or agent, directed and
                                                   22
                                                        exercised control over Plaintiff’s work and wages at all relevant times.
                                                   23
                                                                 12.    Plaintiff, in his work for Defendants, was employed by an enterprise engaged
                                                   24
                                                        in commerce that had annual gross sales of at least $500,000.00.
                                                   25
                                                                 13.    Defendants employed Plaintiff from approximately April, 2018 until June,
                                                   26
                                                        2020.
                                                   27
                                                                 14.    Defendants paid Plaintiff inconsistently for his entire tenure with the
                                                   28

                                                                                                       -2-
                                                            Case 2:20-cv-01691-DMF Document 1 Filed 08/28/20 Page 3 of 7



                                                    1
                                                        Company.
                                                    2
                                                                15.    Pursuant to his Offer Letter, Plaintiff was to be paid $7,500.00 per month.
                                                    3
                                                                16.    Initially, Plaintiff agreed to defer $1,500.00 of his monthly wages for the first
                                                    4
                                                        six months of his employment.
                                                    5
                                                                17.    However, Defendants did not pay Plaintiff in full. By way of example,
                                                    6
                                                        Defendants paid Plaintiff $28,000.00 for 2018, when it should have paid Plaintiff $67,500.
                                                    7
                                                                18.    In 2019, Defendants paid Plaintiff only $17,000.00, when it should have paid
                                                    8
                                                        Plaintiff $90,000.00.
                                                    9
                                                                19.    Defendants’ payments in 2019 were irregular, were not made on regularly
                                                   10
                                                        scheduled paydays, and the amounts paid fluctuated at the whim of Defendants.
                                                   11
                                                                20.    Plaintiff is owed $112,500.00 in unpaid wages.
                                                   12
Stephanie R. Leach
                2415 E. CAMELBACK RD., SUITE 700




                                                                21.    Plaintiff has repeatedly attempted to obtain payment from Defendants in a
                                                   13
                       Phoenix, Arizona 85016




                                                        good faith attempt to recover the wages Defendants owed his.
                           (602) 753-9276




                                                   14
                                 PLLC




                                                                22.    As a result of Defendants’ failure to pay wages during the relevant time
                                                   15
                                                        period, Plaintiff was forced to perform work without any compensation from Defendants,
                                                   16
                                                        such that the average of Plaintiff’s wages over his regular 40-hour workweek fell below the
                                                   17
                                                        overall minimum wage for one or more workweeks, in violation of 29 U.S.C. § 206(a).
                                                   18
                                                                23.    As a result of Defendants’ failure to pay wages during the relevant time
                                                   19
                                                        period, Plaintiff was forced to perform work without any compensation from Defendants,
                                                   20
                                                        such that the average of Plaintiff’s wages over his regular 40-hour workweek fell below the
                                                   21
                                                        overall minimum wage for one or more workweeks, in violation of A.R.S. § 23-363.
                                                   22
                                                                24.    As a result of Defendants’ failure to pay wages during the relevant time
                                                   23
                                                        period, Plaintiff was forced to perform work without any compensation from Defendants, in
                                                   24
                                                        violation of A.R.S. Title 23, Chapter 2.
                                                   25
                                                                25.    As a proximate result of the Defendants’ actions as alleged herein, Plaintiff
                                                   26
                                                        was humiliated, hurt and injured in his health, strength and activity and suffered and
                                                   27
                                                        continues to suffer loss of reputation, goodwill and standing in the community, scorn and
                                                   28

                                                                                                      -3-
                                                            Case 2:20-cv-01691-DMF Document 1 Filed 08/28/20 Page 4 of 7



                                                    1
                                                        humiliation, embarrassment, hurt feelings, anger, fear, mental anguish and suffering,
                                                    2
                                                        depression, anxiety, loss of enjoyment of life, and a general loss of self-esteem and well-
                                                    3
                                                        being, all to his damage in an amount to be shown according to proof.
                                                    4
                                                                 26.    As a further proximate result of Defendants’ acts, Plaintiff has suffered
                                                    5
                                                        special damages for medical services and treatment, and has suffered a significant loss of
                                                    6
                                                        income and employment benefits in an amount to be shown according to proof.
                                                    7
                                                                 27.    As a further proximate result of the acts and omissions alleged herein,
                                                    8
                                                        Plaintiff has sustained and will continue to sustain substantial loss of earnings, promotions,
                                                    9
                                                        bonuses and benefits.
                                                   10
                                                   11
                                                                           COUNT I - FAILURE TO PAY MINIMUM WAGE
                                                   12
Stephanie R. Leach
                2415 E. CAMELBACK RD., SUITE 700




                                                                       (Violations of 29 U.S.C. §206(a)) (As against all Defendants)
                                                   13
                       Phoenix, Arizona 85016




                                                                 28.    The above allegations are incorporated herein.
                           (602) 753-9276




                                                   14
                                 PLLC




                                                                 29.    Defendants knowingly and in bad faith failed to pay wages due to Plaintiff
                                                   15
                                                        such that the average of his rate of pay, when averaged across his regular workweeks, was
                                                   16
                                                        less than the applicable minimum wage, in violation of 29 U.S.C. §206(a). Pursuant to 29
                                                   17
                                                        U.S.C. §216(b), Plaintiff is therefore entitled to recover in this civil action his unpaid wages
                                                   18
                                                        and an additional amount equal to the unpaid wages.
                                                   19
                                                                 30.    Additionally, pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover
                                                   20
                                                        interest and reasonable attorneys’ fees and costs.
                                                   21
                                                                          COUNT II – FAILURE TO PAY MINIMUM WAGE
                                                   22
                                                                                 (A.R.S. § 23-363)(against all Defendants)
                                                   23
                                                                 31.    The above allegations are incorporated herein.
                                                   24
                                                                 32.    Defendants knowingly and in bad faith failed to pay minimum wages due to
                                                   25
                                                        Plaintiff, such that the average of his hourly rate of pay, when averaged across his regular
                                                   26
                                                        workweeks, was less than the applicable minimum wage, in violation of A.R.S. § 23-363.
                                                   27
                                                                 33.    Pursuant to A.R.S. § 23-364, Plaintiff if therefore entitled to recover in this
                                                   28

                                                                                                       -4-
                                                            Case 2:20-cv-01691-DMF Document 1 Filed 08/28/20 Page 5 of 7



                                                    1
                                                        civil action his unpaid wages and an additional amount equal to twice the amount of the
                                                    2
                                                        unpaid wages. Additionally, pursuant to A.R.S. § 23-364, Plaintiff is entitled to reasonable
                                                    3
                                                        attorneys’ fees and costs.
                                                    4
                                                                               COUNT III – FAILURE TO PAY WAGES
                                                    5
                                                                         (Violation of A.R.S. § 23-355) (Against all Defendants)
                                                    6
                                                                 34.    The above allegations are incorporated herein.
                                                    7
                                                                 35.    Defendants knowingly and in bad faith failed to pay salary due to Plaintiff in
                                                    8
                                                        the approximate amount of $112,500.00.
                                                    9
                                                                 36.    Pursuant to A.R.S. § 23-355, Plaintiff if therefore entitled to recover in this
                                                   10
                                                        civil action an amount that is treble the amount of the unpaid wages, approximately
                                                   11
                                                        $337,500.00.
                                                   12
Stephanie R. Leach
                2415 E. CAMELBACK RD., SUITE 700




                                                                                 COUNT IV – UNJUST ENRICHMENT
                                                   13
                       Phoenix, Arizona 85016




                                                                                          (Against All Defendants)
                           (602) 753-9276




                                                   14
                                 PLLC




                                                                 37.    The above allegations are incorporated herein.
                                                   15
                                                                 38.    Defendants received the benefit of the contractual services provided by
                                                   16
                                                        Plaintiff.
                                                   17
                                                                 39.    Plaintiff has been impoverished by Defendants’ receipt of the benefit
                                                   18
                                                        conferred upon them.
                                                   19
                                                                 40.    As a result of Defendants’ receipt of benefit and Plaintiff’s impoverishment,
                                                   20
                                                        Plaintiff has incurred damages in an amount to be determined at trial.
                                                   21
                                                            COUNT V – BREACH OF THE COVENANT OF GOOD FAITH AND FAIR
                                                   22
                                                                                                  DEALING
                                                   23
                                                                                          (Against All Defendants)
                                                   24
                                                                 41.    The above allegations are incorporated herein.
                                                   25
                                                                 42.    Implied in every contract is a covenant of good faith and fair dealing.
                                                   26
                                                                 43.    Defendants are in breach of the covenant of good faith and fair dealing
                                                   27
                                                        because they failed to pay Plaintiff for his services.
                                                   28

                                                                                                       -5-
                                                            Case 2:20-cv-01691-DMF Document 1 Filed 08/28/20 Page 6 of 7



                                                    1
                                                                 44.    Plaintiff requests an award of attorneys’ fees and costs against Defendants
                                                    2
                                                        and each of them.
                                                    3
                                                                 45.    Plaintiff is further entitled to prejudgment interest at the legal rate per annum
                                                    4
                                                        and damages according to proof.
                                                    5
                                                                                COUNT VI – BREACH OF CONTRACT
                                                    6
                                                                                          (Against All Defendants)
                                                    7
                                                    8
                                                                 46.    The above allegations are incorporated herein.
                                                    9
                                                                 47.    The Parties’ course of performance as well as the Offer Letter evidence a
                                                   10
                                                        valid and enforceable contract.
                                                   11
                                                                 48.    Defendants’ failure and refusal to perform under the terms of the Parties’
                                                   12
Stephanie R. Leach
                2415 E. CAMELBACK RD., SUITE 700




                                                        contract constitutes a material breach of the contract.
                                                   13
                       Phoenix, Arizona 85016




                                                                 49.    As a result of Defendants’ breach of the Parties’ contract, Plaintiff has
                           (602) 753-9276




                                                   14
                                 PLLC




                                                        incurred damages in an amount to be determined at trial. Plaintiff is also entitled to statutory
                                                   15
                                                        interest and attorney fees and costs under A.R.S. §§ 12-341 and 12-341.01(A).
                                                   16
                                                                                    GENERAL PRAYER FOR RELIEF
                                                   17
                                                         WHEREFORE, Plaintiff prays for relief against Defendants as follows:
                                                   18
                                                                 A.     Against all Defendants on Counts I and II for all of Plaintiff’s unpaid
                                                   19
                                                                        minimum wage, an equal amount of Plaintiff’s unpaid minimum wages in
                                                   20
                                                                        liquidated damages owed to which all Defendants failed to pay to Plaintiff in
                                                   21
                                                                        violation of the FLSA, plus Plaintiff’s reasonable attorneys’ fees and costs
                                                   22
                                                                        incurred in the prosecution of this action pursuant to 29 U.S.C. § 216(b);
                                                   23
                                                                 B.     Against all Defendants on Count IIII for an amount that is treble the amount
                                                   24
                                                                        of wages owed to Plaintiff which Defendants failed to pay Plaintiff in
                                                   25
                                                                        violation of the Arizona Wage Act, pre-judgment and post-judgment interest,
                                                   26
                                                                        plus Plaintiff’s reasonable attorneys’ fees and costs incurred in the
                                                   27
                                                                        prosecution of this action pursuant to A.R.S. §§ 23-344 and 12-341, and for
                                                   28

                                                                                                       -6-
                                                         Case 2:20-cv-01691-DMF Document 1 Filed 08/28/20 Page 7 of 7



                                                    1
                                                                   such other and further relief as this Court deems just and proper;
                                                    2
                                                             C.    Against all Defendants on Counts IV, V and VI for breach of contract, unjust
                                                    3
                                                                   enrichment and breach of the covenant of good faith and fair dealing, pre-
                                                    4
                                                                   judgment and post-judgment interest, plus Plaintiff’s reasonable attorneys’
                                                    5
                                                                   fees and costs incurred in the prosecution of this action pursuant to A.R.S.
                                                    6
                                                                   §§ 23-344 and 12-341, and for such other and further relief as this Court
                                                    7
                                                                   deems just and proper;
                                                    8
                                                    9   RESPECTFULLY SUBMITTED this 28th day of Augus, 2020.

                                                   10                                    STEPHANIE R. LEACH, PLLC.

                                                   11
                                                   12                               By _______________________
Stephanie R. Leach
                2415 E. CAMELBACK RD., SUITE 700




                                                                                       Stephanie R. Leach
                                                   13                                  2415 E. Camelback Rd., Suite 700
                       Phoenix, Arizona 85016




                                                                                       Phoenix, AZ 85016
                           (602) 753-9276




                                                   14
                                 PLLC




                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                                 -7-
